Citation Nr: 0303538	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  00-07 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
shrapnel wound to the right arm.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from June 1945 to October 1945 
as a recognized guerilla in the Republic of the Philippines.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  This case was 
previously before the Board in March 2001.  At that time the 
Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.


FINDINGS OF FACT

1.  A May 1971 rating decision denied entitlement to service 
connection for a shrapnel wound to the right arm.

2.  An item of evidence received subsequent to the May 1971 
rating decision is so significant that it must be reviewed to 
fairly decide the merits of the veteran's claim.

3.  A shrapnel wound to the right arm was not present during 
the veteran's military service and is not otherwise shown to 
be related to the veteran's military service or to any 
incident during service.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision (denying entitlement to 
service connection for a shrapnel wound to the right arm) is 
final.  38 U.S.C.A. § 7105 (West 2000).

2.  Evidence received since the May 1971 rating decision is 
new and material, and the veteran's claim of entitlement to 
service connection for a shrapnel wound to the right arm is 
reopened.  38 U.S.C.A. § 5108 (West 2000); 38 C.F.R. 
§ 3.156(a) (2002).

3.  A shrapnel wound to the right arm was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2000); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of service connection for a shrapnel 
wound to the right arm was originally denied in August 1958 
and was most recently denied in a May 1971 (confirmed) rating 
decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (April 1999), the 
earlier version of the law remains applicable in this case.

In the January 2000 rating decision on appeal, the RO found 
that new and material evidence had been submitted to reopen 
the veteran's service connection claim.  The Board, however, 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the May 1971 rating decision includes 
a statement dated in April 1999 from the veteran's service 
comrade, I.C.  The Board finds that I.C's statement clearly 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  As such, 
the April 1999 statement is so significant that it must be 
reviewed in order to fairly decide the merits of the 
veteran's claim.

As new and material evidence has been submitted, the 
veteran's claim of entitlement to service connection for a 
shrapnel wound to the right arm is reopened and the Board 
will now address the merits of the claim on a de novo basis.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
service connection claims, informed him of the reasons for 
which it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  The Board notes that the claims file contain 
relevant service personnel records, as well as private and VA 
medical records, including a VA examination that has 
addressed the veteran's contentions in this case.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim, and in an April 2001 letter the veteran 
was notified of the evidence he could submit and the evidence 
that VA would obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service incurrence for 
certain chronic diseases, such as organic diseases of the 
nervous system, will be presumed if it becomes manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

Service personnel records (Affidavits For Philippine Army 
Personnel) dated in October 1945 and January 1946 reflect 
that the veteran specifically denied that he had incurred any 
wounds or illnesses during his military service.  An undated 
physical examination is negative for any indication of a 
shrapnel wound to the right arm.

Private and VA medical records document a current right arm 
disability.  An April 2000 private medical record reflects 
that the veteran had a scar on the middle third of his right 
forearm, with atrophy; the diagnosis was post-traumatic 
neuritis.  An August 2001 VA examination noted the following 
diagnosis: SW right arm with injury to MG VII and United chip 
fracture, right ulnar styloid with MFB.  In an addendum 
received in August 2002, the August 2001 VA examiner stated 
as follows:

As previously noted in the VAE done 
August 3, 2001, it is very possible that 
he obtained fragment wound injury on the 
right arm because of the results of the 
[X-ray] of the right forearm and because 
of the objective findings noted 
unilaterally on the right arm at the time 
of their examination.  But as to be able 
to categorically state the circumstances 
by which this injury occurred and as to 
whether this was incurred while [the] 
veteran was in service cannot be 
ascertained because of unavailability of 
data in the medical records.

While it is clear that the veteran suffers from a current 
right arm disability, the veteran himself in October 1945 and 
January 1946 denied that he had suffered any service injury.  
On a claim form received in June 1958, the veteran indicated 
that he was injured in February 1945, a date outside his 
recognized service time frame.  At any rate, no physician or 
competent medical health professional has linked the 
veteran's current right arm injury to his military service.  
Also, as no right arm neurological disability was shown until 
years following service, a claim of entitlement to service 
connection for shrapnel wound to the right arm under the 
presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 and 1137 
is not for application in this case.

The Board observes that the veteran has submitted several 
service comrade statements in support of his claim.  These 
statements, however, submitted many years after the alleged 
injury, can not be viewed by the Board as more credible or 
accurate than the veteran's own sworn affidavits executed in 
October 1945 and January 1946.  For example, the April 1999 
statement from I.C. indicates that I.C. witnessed the 
veteran's claimed July 1945 injury.  Records in the claims 
file, however, reveal that I.C. was not a member of the 
veteran's unit at that time; the records indicate that I.C. 
was a member of the regular Philippine Army from February 
1945 to June 1946.

The provisions of 38 U.S.C.A. § 1154(b) do not create a 
statutory presumption that a combat veteran's claimed 
disability is service-connected, but it does lighten the 
burden of a veteran who seeks service connection based on 
disability alleged to be related to combat.  

If a combat veteran presents satisfactory lay or other 
evidence of service incurrence or aggravation of a disease or 
injury, which is consistent with the circumstances or 
hardships of his service, then an evidentiary presumption of 
service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.   In this appeal, however, the 
burden has not shifted because the veteran has not provided 
"satisfactory" evidence of the inservice combat-related 
wound.  The previously discussed conflicting statements about 
the incident in question  preclude their having any probative 
value.



ORDER

Service connection for a shrapnel wound to the right arm is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

